Citation Nr: 0737898	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for residuals of a 
fracture of the left fifth finger.

4.  Entitlement to service connection for a disability of the 
neck and upper back.

5.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease.

6.  Entitlement to service connection for Reiter's Syndrome.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to July 1972 
and from May 1974 to November 1979.  He had service in the 
Air Force Reserves from July 1972 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Social Security Administration (SSA) data sheet, received 
in July 2004, indicates the veteran was deemed entitled to 
SSA benefits from September 1995 to October 2000 due to 
disability with an onset date of March 28, 1995.  A Social 
Security Administration data sheet, received in September 
2006, indicates the veteran was deemed entitled to SSA 
benefits from September 2006 due to disability with an onset 
date of March 3, 2006.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
that the veteran is entitled to Social Security 
Administration benefits, the records concerning that decision 
are often needed by the VA for evaluation of pending claims, 
and must be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore, the medical records from SSA 
pertaining to any original award of disability benefits and 
any continuing award of benefits should be requested and 
associated with the claims file.

The Board observes that the record does not contain a copy of 
the SSA determinations granting such benefits or the clinical 
records considered in reaching the determinations.  The 
record does reflect that the VA sought to obtain records from 
the SSA per a July 2004 faxed request.  However, there is no 
evidence that the SSA responded to such request.  Therefore, 
as such records may be useful in adjudicating the veteran's 
claims, the Board finds that another attempt should be made 
to associate such information with the veteran's claims file.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

In this case, the veteran's service medical records reflect 
that he complained of, and sought treatment for, knee pain in 
service, including on examinations in June 1972 and December 
1973, and when seeking treatment in June 1974 and February 
1979.  Post-service treatment records reflect that he has 
been diagnosed with left knee arthralgia and/or arthritis.  
Although the veteran's left knee was examined on VA 
examination in October 2006 and December 2006, the examiners 
only provided an opinion as to whether such symptomology was 
related to Reiter's Syndrome.  Neither examiner provided a 
specific opinion as to whether his current left knee 
symptomology is related to his in-service left knee 
symptomology.  Thus, because there is evidence of both in-
service and post-service left knee symptomology, and in-
service right knee complaints, the Board finds that the 
veteran should be afforded another VA examination, in which 
the examiner must provide a clinical opinion that takes into 
account such facts.  Such information would be useful in the 
de novo adjudication of the veteran's right and left knee 
claims.

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the veteran and all 
clinical records that were considered in 
adjudicating his claim(s) for SSA 
disability benefits, including in 1995 
and 2006.  If the search for the 
mentioned records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

2.  If additional evidence is obtained, 
if appropriate, the veteran's claims 
folder should be forwarded to an 
appropriate specialist for consideration 
in rendering an opinion as to whether it 
is at least as likely as not that the 
veteran's current residuals of a fracture 
to the left fifth finger, disability of 
the neck and upper back, low back 
disability, and Reiter's Syndrome are 
etiologically related to any incident of 
the veteran's active service.  

3.   With respect to the veteran's left 
and right knees, he should be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of all current left and right 
knee disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current left and/or right knee 
disability are/is etiologically related 
to his documented in-service knee 
symptoms (including as noted on 
examinations in June 1972 and December 
1973, and when seeking treatment in June 
1974 and February 1979), or any other 
incident of service.  

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  When the above action has been 
accomplished, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



